Citation Nr: 1224902	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  10-24 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk





INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to April 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied entitlement to service connection for a bilateral hearing loss disability and tinnitus.  

After the Statement of the Case was issued and the Veteran perfected his appeal, additional evidence in the form of VA medical records were obtained, and a VA examination was provided to the Veteran.  The Veteran submitted a waiver of consideration by the agency of original jurisdiction (AOJ) after the receipt of the additional VA medical records, but before the date of the VA examination.  Therefore, it is not clear if the waiver was intended to apply to the report of the VA examination.  In any event, as the Board is remanding this case for additional development, the RO will have the opportunity to review that evidence prior to readjudicating the claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted with respect to both claims.  Once VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

The Veteran contends he has a bilateral hearing loss disability and tinnitus related to his active duty military service.  He reports that his primary work duties included the loading and unloading of equipment onto rail cars and ships.  Additionally, he contends that he operated forklifts and cranes and was exposed to weapons fire without hearing protection.  The Veteran states that these experiences exposed him to acoustic trauma and that both his hearing loss and tinnitus began shortly after entering the service.  His DD-214 shows he was a Materiel Storage and Handling Specialist. 
 
In support of his claim, the Veteran submitted the report of a private audiological examination conducted in November 2009.  This examiner indicated that the Veteran had bilateral severe sensorineural hearing loss.  The audiologist noted the Veteran's report of constant bilateral tinnitus.  He attributed the Veteran's hearing loss and tinnitus to his military service based upon the Veteran's description of his in-service experiences.  The Veteran's claims folder was not reviewed during this examination. 

The Veteran perfected his appeal in June 2010, and he was afforded a VA examination in October of that same year.  The VA examiner reviewed the claims file in conjunction with her examination.  She was unable to diagnose a hearing loss disability in accordance with VA standards based upon the unreliable responses during testing.  The examiner indicated that medical followup is necessary to positively diagnose any hearing loss in accordance with VA standards.  She was ultimately unable to determine whether any hearing loss could be attributed to the Veteran's military service without resorting to mere speculation due to the Veteran's inconsistencies during testing protocol.  The examiner did, however, diagnose persistent bilateral tinnitus based upon the Veteran's subjective report.  In her diagnosis, she stated that the etiology of the Veteran's tinnitus was as least as likely as not associated with his military noise exposure as a stevedore.  Despite this diagnosis, she opined that it was less likely than not related to in-service noise exposure as a stevedore due to the fact that there was no complaint of tinnitus upon separation.  When asked by the RO to clarify her written statements, she advised that this latter opinion was her ultimate conclusion.    

Given the unreliable nature of the Veteran's audiological evaluation due to his inconsistent responses, the Board finds that a clarifying VA examination is warranted.  Therefore, upon remand, the examiner should review the claims file in conjunction with the audiological testing in order to determine whether the Veteran has a current hearing loss disability and, if applicable, whether such a disability is at least as likely as not attributed to in-service noise exposure.  In addition, given the conflicting statements made regarding the etiology of the Veteran's tinnitus, the examiner should also be asked to once again determine whether the Veteran's tinnitus is at least as likely as not attributed to conceded in-service noise exposure. 

The Board cautions the Veteran that the "the duty to assist is not always a one-way street," and that the Veteran has an obligation to assist in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This obligation includes both reporting for and cooperating during a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for another audiological examination to determine if there is a current hearing loss disability and its nature and etiology, if so. The examiner should also determine the etiology of the Veteran's tinnitus.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The examiner must provide opinions on the following: 

(i)  Is there a current hearing loss disability?

(ii)  If there is a current hearing loss disability, is it at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years)?  

(iii)  Is the current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure)?  

The examiner must provide an explanation for the opinions expressed and reconcile any contradictory evidence of record.  In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale must be given for any opinions expressed, and the foundation for all conclusions should be clearly set forth.

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  After undertaking any additional development deemed necessary and ensuring that the VA examination report obtained as a result of this remand complies with the instructions set forth herein, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


